Morgan, J.
(concurring) — I write separately because I am not sure we must “depart”13 from State v. Shea.14 I agree, however, that Shea should be clarified.
The problem involves the relative functions of judge and jury when a defendant claims that an eyewitness identification is not reliable. What are those functions in general? What are those functions when the eyewitness identification is alleged to have been tainted because the police acted in an impermissibly suggestive manner?
The first question is governed by ER 602. As the Washington Supreme Court has explained:
Under ER 602, a witness must testify concerning facts within his personal knowledge, that is, facts he has personally observed... . However, the rule requires only that evidence “sufficient to support a finding” of personal knowledge be introduced. Thus, testimony should be excluded only if, as a matter of law, no trier of fact could reasonably find that the witness had firsthand knowledge.[15]
In short, the judge determines whether a finding of personal knowledge could be made, and the jury determines whether a finding of personal knowledge should be made.
The second question is governed by case law. If the defendant alleges that an eyewitness identification was tainted because the police acted in a manner that was impermissibly suggestive, the judge determines, according to a preponderance of the evidence,16 (1) whether the police acted in an *970impermissibly suggestive manner when dealing with the witness; and (2) whether such actions so affected the witness as to create a likelihood of misidentification.17 As the United States Supreme Court has explained:
[T]he primary evil to be avoided is “a very substantial likelihood of irreparable misidentification.” Simmons v. United States, 390 U.S. [377, 384, 88 S. Ct. 967, 19 L. Ed. 2d 1247 (1968)]. While the phrase was coined as a standard for determining whether an in-court identification would be admissible in the wake of a suggestive out-of-court identification, with the deletion of “irreparable” it serves equally well as a standard for the admissibility of testimony concerning the out-of-court identification itself. It is the likelihood of misidentification which violates a defendant’s right to due process, and it is this which was the basis of the exclusion of evidence in Foster [v. California, 391 U.S. 902, 88 S. Ct. 1654, 20 L. Ed. 2d 416 (1968)]. Suggestive confrontations are disapproved because they increase the likelihood of misidentification, and unnecessarily suggestive ones are condemned for the further reason that the increased chance of misidentification is gratuitous. But as Stovall [v. Denno, 388 U.S. 293, 87 S. Ct. 1967, 18 L. Ed. 2d *9711199 (1967)] makes clear, the admission of evidence of a showup without more does not violate due process.[18]
In short, the police have a due process duty to act in a reasonably neutral manner when seeking and obtaining an eyewitness identification; they violate that duty by acting in an impermissibly suggestive manner; but the violation warrants suppression only if it results in a likelihood of misidentification.
As I read Shea, it did not necessarily depart from these principles. In Shea, the defendant moved to suppress based on impermissibly suggestive police misconduct, the trial court denied the motion, and this court affirmed the denial. This court noted that a trial court can and often does deny such a motion by skipping over whether there was police misconduct and jumping directly to whether there was a likelihood of misidentification.19 This court did not consider, for it had no need to consider, whether it or a trial court could grant such a motion using that same reasoning. Thus, I would clarify Shea as follows: (1) A court can deny a motion to suppress for impermissibly suggestive police misconduct by finding either (1) that there was no impermissibly suggestive police misconduct or (2) that there was no likelihood of misidentification. A court can grant such a motion only if it makes both findings. As Division One has correctly noted, to grant such a motion without making the first finding is to violate the judge’s scope of discretion, for it amounts to the judge assessing a witness’ reliability for reasons unrelated to police misconduct.20
Having added these remarks, I agree with the majority’s reasoning and result.
Review granted at 146 Wn.2d 1001 (2002).

 See majority at 967 n.10.


 State v. Shea, 85 Wn. App. 56, 930 P.2d 1232 (1997).


 State v. Vaughn, 101 Wn.2d 604, 611-12, 682 P.2d 878 (1984); see also State v. Gosby, 85 Wn.2d 758, 760-61, 539 P.2d 680 (1975).


 No Washington case has expressly applied a preponderance test to the questions of preliminary fact described in this sentence, but other states have. Commonwealth v. Santos, 402 Mass. 775, 525 N.E.2d 388, 392 (1988); see also State v. Kelly, 2000 ME 107, 752 A.2d 188, 192 (quoting State v. True, 464 A.2d 946, 950 (Me. 1983)) (“defendant must prove, by a preponderance of the evidence, that the identification procedure was suggestive; i.e., that it ‘tended to “increase the likelihood of misidentification.” ’ ”) (quoting Neil v. Biggers, 409 U.S. 188, 198, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972); State v. Cook, 330 N.J. Super. 395, 750 A. 2d 91, 103 (2000) (“judge must first decide whether the procedure utilized by the *970State was in fact impermissibly suggestive, and the defendant bears the burden by a preponderance of the evidence to establish that the identification procedure was suggestive so as to result in a substantial likelihood of misidentification.”)). Moreover, the United States Supreme Court has applied a preponderance test to both constitutional questions of preliminary fact, see Medina v. California, 505 U.S. 437, 438, 112 S. Ct. 2572, 120 L. Ed. 2d 353 (1992); Colorado v. Connelly, 479 U.S. 157, 158, 107 S. Ct. 515, 93 L. Ed. 2d 473 (1986); United States v. Matlock, 415 U.S. 164, 177, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974); Lego v. Twomey, 404 U.S. 477, 489, 92 S. Ct. 619, 30 L. Ed. 2d 618 (1972), and evidential questions of preliminary fact. Bourjaily v. United States, 483 U.S. 171, 175, 107 S. Ct. 2775, 97 L. Ed. 2d 144 (1987).


 In State v. Karpenski, 94 Wn. App. 80, 971 P.2d 553 (1999), we distinguished the use of a sufficiency test, as under ER 602, from the use of a preponderance test as stated in this sentence. We said:
The trial judge decides preliminary questions of fact under ER 104(a). In doing so, he or she does not always exercise the same kind of discretion. When dealing with some preliminary questions, the judge inquires whether the evidence is sufficient to support a finding of the needed fact. When dealing with other such questions, the judge inquires whether the evidence preponderates in favor of the needed fact. The difference is important because it controls whether the judge may reject inferences favorable to the proponent; the judge may not when inquiring whether the evidence is sufficient, but the judge may when inquiring whether the evidence preponderates.
Karpenski, 94 Wn. App. at 102-03 (footnotes omitted).


 Neil v. Biggers, 409 U.S. 188, 198, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972) (footnote omitted).


 See Shea, 85 Wn. App. at 59 n.2.


 See State v. Linares, 98 Wn. App. 397, 401-02, 989 P.2d 591 (1999), review denied, 140 Wn.2d 1027 (2000).